                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


                                                   Case No. 3:19-00843
 In re Nissan North America, Inc. Litigation
                                                   District Judge William L. Campbell, Jr.

                                                   Magistrate Judge Chip Frensley



          ORDER GRANTING MOTION TO EXTEND BRIEFING DEADLINE

       Defendants have filed an unopposed motion for an extension of the deadline by which they

must file a response to Plaintiff’s Motion for Leave to Amend. (Dkt. 132).

       The Court finds that Defendants’ motion is well-taken and is therefore GRANTED.

Defendants shall file their responsive pleading on or before June 19, 2020 and Plaintiffs shall file

their reply on or before June 30, 2020.

       IT IS SO ORDERED.




                                                     ____________________________________
                                                     United States Magistrate Judge




   Case 3:19-cv-00843 Document 135 Filed 06/16/20 Page 1 of 1 PageID #: 403
